Citation Nr: 1210873	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-14 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from September 1986 until his retirement in September 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

The Veteran does not have bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in January 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file and the Veteran has been afforded the appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he has bilateral hearing loss disability as a result of hazardous noise exposure sustained during active service.  The Veteran has reported that as a pilot, he was exposed to significant noise exposure in the form of jet engine noise and other flight line noise during active service.  

A review of the Veteran's DD Form 214 shows that the Veteran did indeed serve as a pilot for the 20 years he was in active service.  Therefore, the Board concedes the Veteran's exposure to hazardous noise while in active service.  

A review of the Veteran's STRs is negative for any complaints of or treatment for hearing loss while the Veteran was in active service.  Throughout the Veteran's 20 years of active service, he was afforded many audiograms.  In September 1985, the Veteran was afforded a flying training examination.  The audiogram results from that examination were as follows:

Hertz (Hz)
1000
2000
3000
4000
Right Ear
5
15
30
15
Left Ear
30
10
15
5

The Veteran had numerous other audiograms during active service; however, his hearing was never as bad as it was at the time of his September 1985 audiogram.  In April 2005, the Veteran was afforded a final audiogram.  The audiogram results at that time were as follows:

Hertz (Hz)
1000
2000
3000
4000
Right Ear
0
10
25
5
Left Ear
0
5
10
10

The Board notes that there is no evidence that speech recognition scores were recorded at the time of any of the Veteran's various audiograms during active service.  At no point during the Veteran's active service was he shown to have bilateral hearing loss disability for VA compensation purposes.  In fact, the Veteran's hearing appeared to actually improve slightly as his service progressed.  

In February 2007, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported hazardous noise exposure in the form of 20 years of being an aircraft pilot while in active service.  The Veteran reported that since he his retirement from active service, he has served as a private pilot.  The Veteran also reported recreational noise exposure in the form of chainsaw noise, but reported that he used hearing protection while using a chainsaw.  The Veteran was also afforded an audiogram at his VA audiology evaluation.  The audiogram results were as follows:  

Hertz (Hz)
1000
2000
3000
4000
Average
Right Ear
5
15
25
5
12.5
Left Ear
5
10
15
10
10
 
Speech recognition in both ears was 100 percent.  The examiner did not diagnosed bilateral hearing loss disability at that time and reported that the Veteran had normal functioning hearing on both testing and conversation.  Furthermore, the Board notes that the audiometric testing results did not show that the Veteran had bilateral hearing loss disability for VA purposes.

The Board notes that while the Veteran is competent to report when he first experienced symptoms of hearing loss and that they have continued since service, see Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991); as a lay person, he is not competent to diagnose himself with bilateral hearing loss disability for VA compensation purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that there are no other medical records on file which indicate that the Veteran has bilateral hearing loss disability for VA purposes.

The United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there are specific requirements as to what is considered hearing loss for VA compensation purposes and a review of the Veteran's various audiograms of record fails to show that the Veteran has bilateral hearing loss disability for VA compensation purposes.  

Furthermore, there is no evidence indicating that the Veteran has ever been diagnosed with bilateral sensorineural hearing loss disability, let alone had it within one year of his separation from active service.  38 C.F.R. § 3.385.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


